PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/796,275
Filing Date: 10 Jul 2015
Appellant(s): Meshkati et al.



__________________
James A Cook III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument1
Table of Contents
I. Relevant Prosecution History	4
II. Procedure and Waiver under 37 CFR 41.37(iv)	5
III. The Facts Pertinent to the Issues	7
IV. Claim Construction	13
V. Answer to Section IV-2 of Brief of §103	14
VI. Answer to Section IV-3 of Brief of §101	23




I. Relevant Prosecution History
The relevant prosecution history is as follows:
On 10/26/2018, a Non-Final rejection was mailed which comprised a §101 and a §102 rejection in view of Flitcroft;
On 04/24/2019, a Final Rejection was mailed which comprised a §101 and a §102 rejection in view of Flitcroft;
On 07/24/2019, Remarks were filed;
On 07/24/2019, an IDS was filed consisting of two (2) NPL references, wherein the NPL references were discussed in Remarks (07/24/2019);
On 02/19/2020, a Non-Final Rejection was mailed which comprised a §101 and a §102 rejection in view of Flitcroft;
On 06/05/2020, a Final Rejection was mailed which comprised a §101 and a §102 rejection in view of Flitcroft;
On 12/28/2020, a Non-Final Rejection was mailed which consistented of §101 and §103 in view of Brudnicki, Flitcroft, and Linehan;
On 05/14/2021, a Final Rejection was mailed which consistented of §101 and §103 in view of Brudnicki, Flitcroft, and Linehan, wherein for §§101 and 103 Examiner additionally relies on Official Notice;
On 07/14/2021, an IDS was filed consisting of two (2) NPL references;
On 07/14/2021, Remarks were filed After-Final which reference the immediate IDS submission to at least Traverse Examiner’s Official Notice on 05/14/2021; and 
On 08/16/2021, a Pre-Brief Conference request was filed to at least Traverse Examiner’s Official Notice on 05/14/2021. 

II. Procedure and Waiver under 37 CFR 41.37(iv)
Independent claims 1, 11, 21, 37, and 38 are on review for purported adverse decisions under §§101 and 103. In reviewing Appellant’s headings under 37 CFR 41.37(iv) and subheadings2, Appelant does not separately argue claims 1, 11, 21, 37, and 38 under §§101 and 103. As such, this constitutes a waiver that claims 1, 11, 21, 37, and 38 are separately patentable under §§101 and 103. For the purposes of Examiner’s Answer, Examiner will treat claim 1 as representative. 

Claim 1 is annotated by Examiner as follows:
[(a)] a credential processing server receiving a payment initiation request from a mobile communications device, the payment initiation request initiating an electronic payment with a payment terminal;
[(b)] the credential processing server providing the mobile communications device with a mode authorization, the mode authorization identifying an authorized communications mode;
[(c)] the mobile communications device providing the payment terminal with a payment pre­ authorization credential via the authorized communications mode, the payment pre-authorization credential being uniquely associated with a financial account and confirming pre-authorization of payment of a pre-authorized amount from the financial account;
[(d)] without authorizing the electronic payment after receiving the payment initiation request, the payment terminal initiating clearing of the electronic payment in a payment amount, the initiating clearing comprising the payment terminal providing the credential processing server with a payment clearing request identifying the payment amount and including the payment pre­ authorization credential;
[(e)] the credential processing server determining the pre-authorized amount and particulars of the financial account from the payment pre-authorization credential;
[(f)] the credential processing server confirming that the payment pre-authorization credential was generated from the pre-authorized amount;
[(g)] the credential processing server confirming that the payment amount does not exceed the pre-authorized amount; and
[(h)] [(h1)] without authorizing the electronic payment in the payment amount, the credential processing server [(h2)] effecting settlement of the electronic payment in the payment amount [(h3)] by forwarding over a payment network a settlement request message identifying the payment amount and the financial account particulars.
(Br. at 47.)

III. The Facts Pertinent to the Issues3
IIIA. Facts Related to Claim Construction
Element (a):
In Br. at 4 for claim 1, Appellant does not fully map element (a)’s language of “the payment initiation request initiating an electronic payment...”;
(a)’s language of “the payment initiation request initiating an electronic payment” does not have antecedent basis in the Written Description (0083, 0085) as defined by MPEP 608.01(o) (citing 37 CFR 1.75);
(a)’s language of “initiating an electronic payment with a payment terminal” is found in originally filed claim 1 which is part of the Spec.;
0083 of the instant Spec. discloses that the “payment initiation request” is sent from “the mobile device 200...to the credential processing server 300”;
Fig. 4a Item 414 discloses a line directly connecting Mobile Device and a Credential Processing Server;
Element (b):
	Examiner neither confirms nor denies the dispositive nature of the instant element.
Element (c):
	Examiner neither confirms nor denies the dispositive nature of the instant element.
Element (d):
In Br. at 4 for claim 1, Appellant does not map the language “without authorizing” to “payment initiation request”;
The language “without authorization...payment initiation request” does not have antecedent basis in the Spec.4 in at least 0097-0099;
The language of “without authorizing the electronic payment after receiving the payment initiation request” is first procedurally found in amended claims 03/29/2021;
In Remarks (03/29/2021) at 15, Appellant emphasizes the language, inter alia, “without authorizing...the payment initiation request” as a defining feature that cuts against the prior art under §103;
Similarly, in Remarks (03/29/2021) at 29, Appellant submits that “without authorizing the electronic payment the payment initiation request” is inventive under §101;
Element (e):
	Examiner neither confirms nor denies the dispositive nature of the instant element.
Element (f):
	Examiner neither confirms nor denies the dispositive nature of the instant element.
Element (g):
	Examiner neither confirms nor denies the dispositive nature of the instant element.
Element (h):
In Br. at 4 for claim 1, Appellant does not map the language “without authorizing the electronic payment in the payment amount...”;
The language “without authorizing...the payment amount” does not have antecedent basis in the Spec.;
In Remarks (03/29/2021) at 15, Appellant emphasizes the language, inter alia, “without authorizing...the payment amount” as a defining feature that cuts against the prior art under §103; 
Similarly, in Remarks (03/29/2021) at 29, Appellant submits that “without authorizing...the payment amount” is inventive under §101
The result-oriented language of “effecting settlement” is further limited by the language of “by forwarding”.
Claims as Whole:
0077-0082 of the Spec. is directed towards a pre-authorization credential; and
0080 discloses that the “pre-authorization credential is uniquely associated with that financial account”;
Fig. 3 Item 318 discloses a “PRE-AUTHORIZATION CREDENTIAL GENERATOR”;
Appellant has a single contemplation—that is neither preferred nor optional—of a credential, wherein the credential is only pre-authorized in Spec. 0077-0082;
Spec. at 0077-0082 does not contemplate an authorized credential (as opposed to a pre-authorized credential) with language such as “in one embodiment,” “in an alternative embodiment,” “may include,” “can include,” “preferably,” “preferred,” “optionally,” and the like;
Spec. at 0077-0082 contains no written description of an authorized credential;
0078 contemplates alternative embodiment of how the pre-authorization credential is generated with the language of “may” in “credential generator 318 may generate...”;
0078 contemplates alternatively with the language of “may” in “generator 318 may increment”;
0079 contemplates alternatively for the generator 318;
On 07/24/2019 in Remarks on p. 15, Appellant defines authorization in view of two NPL documents;

IIIB. Facts Related to the Prior Art
Brudnicki:
Fig. 7A discloses the display of a one-time code in the form of a scannable bar code;
Fig. 7B, similar to Fig. 7A, discloses the display of a one-time code in the form of a numeric value;
Figs. 11B and 12 give bird’s eye view of the flow as described in 0084 (“FIGS....illustrate one potential communication flow”);
0036-0037 disclose a POS device that is capable of at least reading by RF or magnetic data from a magnetic card or a contactless card;
0043 discloses a wallet characterized as “one-time” that is capable of transmitting via NFC/RF, 2-D codes, QR codes, matrix codes, or Arabic numerals;
0047 discloses downloading the one-time wallet on a small phone;
0054 discloses a user getting authenticated with a passcode, see also Fig. 5 (showing “password” box and showing “YES” for credential generation; Fig. 11B Item 1110 (showing login in overflow flow), whereby geolocation of a device 50 (i.e. the user device) forwards locations proximate the instant merchant;5
0055 discloses merchants’ characteristics;
0056 discloses the generation of a one-time code; see also Fig. 7A-B; 
0064 discloses the use of the one-time code by user device 50 (e.g., by tapping), wherein said code may be in legacy or not legacy form;
0065 discloses that the one-time code may be processed “as if it were a standard credit or debit credential”;

Flitcroft:
Fig. 15 gives general overview of whole system;
0056 discloses a limited use card that is associated with a master card, wherein the limited use card may have limits (e.g., exceeding $100, frequency, and the like), see also Fig. 9 (showing activation of limited card numbers) & 0201 (discussing activation of limited cards), 0202 (disclosing further limitations on limited cards);
0234 discloses that a merchant may receive a limited use card;
0234 discloses that the limited use card handled in “the same manner as an existing number” given the same format;
0235 discloses the verification functionality of the central processing station (“CPS”) based on limitations, see also 0056 (disclosing examples of limitations);
0235 discloses that the CPS remaps limited card number to master card number;

Linehan:
Fig. 7 discloses bird’s eye view of flow, compare Fig. 6 (legacy system); 
col. 2 ll. 31-47 discloses traditional 4-party protocols and token;
col. 16 ll. 13-30 discloses token;

Estoppel Legal Fiction (i.e., Resolving the Level of a POSITA):
In Remarks 07/24/2019, Appellant submits that a POSITA is one “skill[ed] in the art of payment card transactions[.]” (Id. at 15 (Examiner’s emphasis).)

IIIC. Facts Related to §101
Estoppel Related to Characterization of Documentary Evidence:
On 04/24/2019, Examiner mailed out Final Rejection with a §102 Rejection;
On 07/24/2019, Appellant submitted two (2) NPL’s into the record via IDS;
On 07/24/2019 in Remarks (p. 15), Appellant argues that Flitcroft does not teach since “authorization is a process by which a merchant sends transaction information to a card issuer and request confirmation that the balance in the account associated with the customer’s credit/debit card is at least equal to the transaction amount.” (Appellant’s underlining.);
On 07/24/2019 in Remarks (p. 15), Appellant cites to “Credit Card Processing Overview” and “ISO 8583” which can be found on IDS 07/24/2019;
 On 02/19/2020, Examiner mailed out Non-Final Rejection; 
In said Non-Final Rejection, Examiner wrote, commenting on Appellant’s own Characterization as a whole when arguing away from Flitcroft, under §101:
Moreover, Examiner thanks Appellant for documentary evidence. See Non Patent Literature 1/2, 2/2 (07/24/2019). Given that Appellant has entered and commented on material within the IDS, it is found to be material for patentability. In the material reference of NPL “Credit Card Processing Overview” (hereinafter CCPO), pages 1-9 outline a number of players of cardholder, merchant, acquirer, and issuer. Next, a credit card processor of a modicum of three (3) steps are found. CCPO at 10. Authorization is discussed. CCOP at 11-20. Clearing is discussed. CCOP 21-22. Settlement is discussed. CCOP at 23-31. The Examiner can find no modicum of technology within this evidence entered by Appellant. Appellant continues this long standing tradition of transacting. See PGPUB at Abstract, 0003, 0004 (finding only two paragraphs of a background); see also Title “Universal Electronic Payment Processing” (emphasis added).
(Id. at para. 11 (citations in original; alterations in original).);
In Remarks 05/19/2020 on pages 25-26, Appellant does not respond or even acknowledge Examiner’s argument under §101 which commented on the documentary evidence entered by Appellant; and
Estoppel Related to Legal Fiction:
In Remarks 07/24/2019, Appellant submits that a POSITA is one “skill[ed] in the art of payment card transactions[.]” (Id. at 15 (Examiner’s emphasis).)

IV. Claim Construction
IVA. Principles of Law for Claim Construction in General and Construction of Negative Limitations
The best source for claim interpretation is the Specification. MPEP 2111.01(I). When reading in light of the Specification, it is inappropriate to read in embodiments form then Spec. into the claims. MPEP 2111.01(II) (discussing embodiments). There is no per se ban on negative limitations so long as there is a basis within the specification. MPEP 2173.05(i) (“Any negative limitation...must have basis in the original disclosure.”). 
For example, there must be alternative contemplations (i.e. more than one embodiment and/or a single embodiment that is preferred), see MPEP 2173.05(i) (discussing “alternative features”), lest the claims “read on all forms of such means whether known or unknown.” In re Rose, 86 U.S.P.Q. (BNA) 77, 80. Looking to the Specification as dispositive, drafters are free to contemplate a single embodiment that is non-limiting by using long-standing words such as “preferred” and the like. Laitram Corp. v. Cambridge Wire Cloth Co., 863 F.2d 855, 1988 U.S. App. LEXIS 16631, 9 U.S.P.Q.2D (BNA) 1289 (expanding scope beyond the preferred embodiment). Cf. MPEP 2172 (discussing preferred versus essential).

IVB. Constructive Conclusion
Examiner submits that the prima facie case is a procedural device and Examiner leaves it to Appellant to map and defined their own negative limitations for themselves. See In re Jung, 637 F,3d 1356 (Fed. Cir. 2011) (requiring no construction in the affirmative by Examiner).
Element
Evidence
BRI
(d)’s language of “without authorization...payment initiation request”
FF (6-10)
Indefinite as open ended as utilizing all methods known and unknown
(h)’s language of “without authorization....”
FF (11-15)
Indefinite as open ended as utilizing all methods known and unknown

For the purpose of review under §§101 and 103, Examiner is taking (d) and (h) as “preauthorization”. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984); MPEP 2173.06 (requiring compact practice). But see In reSteele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

V. Answer to Section IV-2 of Brief of §103
V(A). Answer to Section IV-2A of Brief

Appellant’s Authorities
Appellant submits that Examiner has not established a prima facie case. (Br. at 9 (citing at least MPEP 706).) Appellant relies on In re Magnum Oil Tools International which cites to In re Jung, 637 F,3d 1356 (Fed. Cir. 2011). It appears that Appellant’s case law does not support Appellant’s position. In Jung, the prima facie case is a procedural device that shifts the onus onto Appellant pursuant to §132 of the Patent Act (notice function). The Jung Court held that citation to “column and line number was more than sufficient to meet this burden.” (Id. at 1363 (emphasis added).) In view of the record, the Examiner cites to column/line number/paragraphs as appropriate. (See, e.g., Final Rejection (05/14/2021) at p. 11.) Appellant cites to KSR among other authorities but does not discuss how the facts of those cases apply to the instant case on appeal. (Br. at 11–12.) 

Overview of Appellant’s Arguments of Brudnicki with Flitcroft 
Appellant argues that element (h), as label by Examiner supra., is not taught. Specifically, Appellant emphasizes “without authorizing....in the payment amount” and “the credential processing server effecting settlement....” (Br. at 12.) In view of the most recent O.A., Examiner is relying on Flitcroft and Linehan to teach pre-authorized. See Final Rejection (05/14/2021) at para. 32, bullet 2-3 (teaching preauthorized amount); id. at para. 35 (teaching pre-authorized credential).
The issue at hand appears to be centered around Flitcroft/Linehan and whether they may be readily combined with the primary reference of Brudnicki as teaching pre-authorization/without authorization. Appellant points to Brudnicki at 0043-0044. (Br. at 13.) This is a fair characterization. Appellant points to 0053-0054 and discusses geo-location information. Examiner only adopts this position in part. That is, Appellant does not discuss how the login, in conjunction with authentication with geolocation, is not a type of pre-authorization and/or fails to discuss the close relationship with Flitcroft, which is discussed below.

Nexus of Brudnicki-Flitcroft — Structure and Function
For example, the overall payment flow of servers of Brudnicki is similar to Flitcroft. Examiner submits as follows: 
(i) the Merchant POS Terminal and Merchant Payment network of Brudnicki is analogized to the Merchant Payment Network of Flitcroft; 
(ii) the System Management Back End is analogized to the Central Processing Station of Flitcroft; and 
(iii) the Issuer of Brudnicki is analogized to the Legacy/Issuer System of Flitcroft. Compare Brudnicki Fig. 12 Items 75 (showing merchant), 300 (showing back end), 310 (showing issuer) with Flitcroft Fig. 15 Items 1510 (showing merchant), 1508 (showing central processing station), 1512 (showing issuer), respectively.

Not only do Brudnicki and Flitcroft share a similar structural functionality, both references share the same modus operandi of provisioning single use values (i.e., the one-time wallet in Brudnicki and the limited use card of Flitcroft). In Brudnicki, as characterized by Appellant, the single use wallet passes through “as if it were a standard credit or debit card.” (Br. at 13 (citing Brudnicki at 0064-0067).) Examiner agrees with Appellant’s characterization. Similarly, Flitcroft maps the limit card to the master-card, see Flitcroft at 0235, and ultimately uses legacy systems 1512 to authorized the transaction. As such, the Central Processing Facility and the System Back End are analogized.

Flitcroft Characterized only in Part by Appellant
Appellant submits that “the transaction message to the user as a normal authorization request.” (Br. at 15 (emphasis in original).) Examiner disagrees with Appellant’s full characterization of Flitcroft. Specifically, Flitcroft teaches pre-authorization prior to mapping the master card to the limited card. That is, limited use card numbers are provisioned by the user and ultimate activated (i.e. pre-authorized), wherein the limited use card numbers have limitations (e.g., frequency and amount) assigned thereto. See, e.g., Flitcroft at Fig. 9 & 0201. As such, provisioned limited use card numbers that are activated with limitations teach pre-authorization.


    PNG
    media_image2.png
    848
    933
    media_image2.png
    Greyscale
 
Figure 1 Flitcroft at Fig. 15 (Examiner's Annotations; Examiner’s cropping).

Appellant’s Discussion on Linehan
Appellant submits that Linehan does not teach “without first authorization the payment amount.” (Br. at 16 (emphasis in original).) A review of the record shows that the Examiner is not relying on Linehan to teach pre-authorized payment amounts. Instead Examiner is relying on Linehan to teach a preauthorized credential. See Final-Rejection (05/14/2021) at para. 35, single bullet (citing Linehan and teaching “credential”). Instead, the payment amount preauthorized is taught by Flitcroft. See id. at para. 32, 2nd bullet (citing Flitcroft and teaching “the pre-authorized amount”). As such, this is piecemeal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Without Authorizing
Appellant continues to argue that “without authorizing”. (Br. at 16.) Appellant does not offer any explanation—nor do they procedurally map pursuant to 37 CFR 41.37 (requirements for contents of appeal brief)—of what is the substantive meaning of “without authorization.” Referring to Fig. 4b of the Spec. as an aid, Examiner does not find any distinguishing feature claimed that cuts against the prior art of record. 

    PNG
    media_image3.png
    800
    673
    media_image3.png
    Greyscale

Figure 2 reproduced from instant Spec. at Fig. 4b (finding no distinguishing function or structure).
Given that the prima facie case is a procedural device and given Appellant’s violation pursuant to 37 CFR 41.37 which requires a mapping of the claim language, see also MPEP 608.01(o) (requiring antecedent basis for all claim terminology), Examiner submits that all the claimed features found in the Spec. are taught. For example, the “CREDENTIAL PROCESSING SERVER” of Fig. 4b can be analogized to the System Management Back End 300 of Brudnicki and the Central Processing Server of Flitcroft. Similarly, the payment terminal and final institution servers are analogized to the merchants and issuers, respectively in Burdick and Flitcroft.

In Light of the Specification
Appellant is relying on In Re Suitco Surface. (Br. at 17.) That is, Appellant apparently submits that Examiner interpretation in light of the Specification is unreasonable. However, the prima facie case is a procedural device that shifts the onus onto Appellant. See In re Jung, 637 F,3d 1356 (Fed. Cir. 2011). While it is a truism that drafters have great latitude in choosing phraseology, Cf. MPEP 2173.02 (II), Examiner submits that all terminology that is not mapped pursuant to 37 CFR 41.37 and terminology not having antecedent basis in the description pursuant to MPEP 608.01(o) (citing 37 CFR 1.75), ultimately leaves the onus onto Appellant to offers a sufficient explanation. For example, nowhere in the Brief can the Examiner find a reasonable explanation in view of Fig. 4b of the instant Spec., and how the server structure and communication thereof is distinguished from the prior art of record. 

V(B). Answer to Section IV-2B of Brief

Appellant’s Authorities
Appellant cites to KSR. (Br. at 19–21.) Appellant is apparently arguing nonobviousness. Examiner simply submits that Appellant is estopped from arguing otherwise. In Remarks 07/24/2019, Appellant submitted that a POSITA is one “skill[ed] in the art of payment card transactions[.]” (Id. at 15 (Examiner’s emphasis).) Examiner submits that this hypothetical POSITA has no specialized training in computer science. Payment card transaction may be understood using common sense. As such, the level of ordinary skill is low.
Appellant submits that “Flitcroft teaches an issuer authorizing (not pre-authorizing) a transaction after the central processing station substitutes a master credit card[.]” (Br. at 21 (alternations in original; emphasis in original).) Appellant made the same argument above. Examiner has annotated Flitcroft Fig. 15. Examiner is relying on the Central Processing Station delivering limited use cards which are activated to teach preauthorization—not the issuer legacy system. Compare Flitcroft at Fig. 15 Item communication between 1508 and 1510 with Flitcroft at Fig. 15 Items communication between 1508 and 1512.

Principle Operation of Reference Not Changed 
Appellant submits that “Linehan would already have been authorized when the merchant receives the authorization token....” (Br. at 21 (emphasis in original).) In page 21 of the Brief, Appellant does not point to any claim language which is not taught. (Br. at 21.) 
Appellant appears to be relying on MPEP 2143.01(VI) (changing principle operation of a reference). Appellant submits that “Brudnicki [that] teaches an issuer authorizing (not -preauthorizing)” and “Flitcroft [that] teaches an issuer authorizing (not pre-authorizing)” cannot be combined with Linehan that teaches a token. (Br. at 21 (emphasis in original).)
Clearly Examiner and Appellant have a disagreement on Brudnicki and Flitcroft and their pre-authorization. While Appellant’s discussion is centered on Linehan, Examiner does not accept Appellant’s characterizations of Brudnicki and Flitcroft. Again, Appellant narrowly focus on one facet of Flitcroft, that is, the legacy issuer forwarding. Examiner is using Flitcroft and its activated and limited single user cards as pre-authorization. With respect to Linehan, it obvious to take the single use wallet codes of Brudnicki, which is in essence the same as the limited use card numbers of Flitcroft, and add cryptographic properties thereto since all the references have a type of pre-authorization. 

Citation to Perfect Web and Arendi and Common Sense
Appellant cites to two authorities and submits that the Examiner has made conclusory statements. Appellant has not adduced any evidence to show a high level of skill required to practice the invention. Perfect Web, which Appellant cites to, does not support Appellant’s position. The court in Perfect Web held:
As noted, supra, the parties agreed that a person of ordinary skill possessed "at least a high school diploma, one year of experience in the industry, and proficiency with computers and e-mail programs." Opinion, 2008 U.S. Dist. LEXIS 108392 at *9. Perfect Web argues that such a person was "unsophisticated" and had "no knowledge of computer programming or system design." Perfect Web's Br. 57. However, Perfect Web does not explain how programming experience was necessary to appreciate the value of repeating known methods.
(Id. at 1332 (emphasis added).)
The onus is on Appellant. Appellant has not adduced any evidence from the Specification nor offered any discussion on the high level of skill or special set of skills required to perform “pre-authorization” or the like. Indeed, Appellant is estopped from arguing otherwise. In Remarks 07/24/2019, Appellant submits that a POSITA is one “skill[ed] in the art of payment card transactions[.]” (Id. at 15 (Examiner’s emphasis).) A POSITA skilled in payment card transaction requires no specialized training in computing/computer science. No esoteric knowledge in sciences or engineering is required to reduce to practice the inventive concept of “preauthorization.”
On 07/24/2019, Appellant filed two (2) NPL references and commented on in Remarks 07/24/2019. For example, NPL 1 of 2 discloses pedestrian terms such as “clearing,” “settlement,” and “settlement flow,” respectively on pages 22, 23, and 24. Again, the intrinsic evidence of record shows, of which Appellant volunteered, the level of a POSITA is low. As such common sense is found appropriate.


    PNG
    media_image4.png
    546
    706
    media_image4.png
    Greyscale

Figure 3 reproduced from NPL 07/24/2019 1/2 (finding no esoteric technical or scientific knowledge as explained by Appellant in Remarks)
Appellant submits that the “Final Office Action does not even include any documentary evidence....” (Br. at 23 (citing MPEP 2104.03(A).) 
As the intrinsic evidence of record shows, and relying on the holdings found in Airbus, the level of skill is low based on the background evidence of: (i) file wrapper estoppel related to legal fiction; (ii) Office Notice; and (iii) the documentary evidence adduced and discussed by Appellant. See Airbus S.A.S. v. Firepass Corp., 941 F.3d 1374, 1383 (vacating and remanding for the Board “to consider background references”), 2019 U.S. App. LEXIS 33435, 2019 U.S.P.Q.2D (BNA) 430083, 2019 WL 5849523.

VI. Answer to Section IV-3 of Brief of §101
VI(A). Answer to Section V-3A of Brief

Brief at 25-26 cites to case law and the Fed. Reg. Brief at 27 cites to Enfish and McRo. Appellant fails to analogize the facts of those cases with the instant case. Appellant submits that at least “the authorized communications mode” and “without authorizing the electronic payment” and “effecting settlement” are not constructed under BRI. (Br. at 28.) The prima facie case is a device that shifts onus onto Appellant. Appellant while citing a panoply of caselaw under §101 apparently, without citations to authority, submits that the onus is on the Examiner to construct their invention for them. This is not supported via §132 of the Patent Act and the holdings in Jung, supra. Nonetheless, the examiner will construct as follows.
Language
Evidence
BRI
authorized communications mode
0092 of the instant PGPUB (giving examples such as “1-D barcode,” “NFC,” “Bluetooth” and others).
a communication channel accepted by merchant
effecting settlement
FF 15, supra.
Equal to (h2) 
without authorizing the electronic payment
See FF6-10 and 11-15, supra; see also Section IVA, supra (discussing claim construction principles for negative limitations).
Indefinite or, in the alternative, “preauthorization”


The language of “authorized communications mode” is immaterial to the alleged inventive concept of preauthorization. That is, there is no linking between NFC/Bluetooth and the like with the abstract idea. Nor is there any improvement to NFC/Bluetooth of communications technology in general.
Effecting settlement is further defined by the claim language (h2) itself. This is nothing more than prolix language that relies upon the skills of a draftsperson. Similarly, the language of “without authorizing” is nothing more than skills of a draftsperson. See Instant Spec. at Fig. 4(b) supra (finding general computer servers facilitating a transaction).
The brief from 29-31 cites to more caselaw without discussing any facts of the case. Brief at 31 again focuses on pre-authorization which is an abstract idea. The subsection concludes at page 34 with a discussion focusing on Official Notice.6

VI(B) Answer to Section V-3B of Brief

Appellant cites to McRo and Enfish. (Br. at 35.) Appellant fails to discuss the factual similarity between those cases and the instant case. Appellant bolds the same language as was done in the previous section. (Br. at 36 (finding essentially the same language as in previous section).) Appellant submits that the “legal burden of persuasion remains with the Office throughout[.]” (Br. at 37 (emphasis in original).) Appellant does not cite any authorities to support this conclusion of law.
Appellant references Flitcroft and Brudnicki. (Br. at 37.) Appellant confuses §101 and §103. 
Appellant submits that “independent claim 1 improves upon the conventional technical process of effecting electronic payment using a payment credential.” (Br. at 37–38 (emphasis in original) (citing DDR).) Examiner submits that DDR was directed toward User Interface and Websites with the central featuring being a URL.

Language
Evidence
BRI
Payment Credential
PGPUB 0004 (replacing a payment card at payment terminals); 0040 (discussing “payment credential reader may comprise a bar code...NFC”); Claim 6 (originally filed) (“payment credential comprises a single-use payment credential”); Claim 15 (generating from “cryptographic key”)
Apophatically defined by Examiner. See discussion infra.


Examiner submits that the prima facie case is a device to shift the onus on Appellant. See In re Jung, supra. That is, the Examiner need not construct in the affirmative. In view of the facts above, it is clear that the payment credential is not a digital item that exists only within the domain of computer-technology. As such, the case is not like DDR’s URL.
Further, the Examiner submits that it is inappropriate to import limitations from the Spec. into the claims when there is a contemplation of multiple embodiments. MPEP 2111 (discussing embodiments). In apophatic fashion, as the Examiner need not construct in the affirmative, it is clear that the payment credential is not limited to: single use; cryptographic features; or mode authorization such as NFC/Bluetooth/QR. Put another way, the payment credential at is a high level and at least analogous to a payment card’s number. See instant PGPUB at 0004.
The brief down to page 42 does not raise any other meritorious factual issues and instead cites to cases like Bancorp. (See, e.g., Br. at 40 (citing Bancorp).) Appellant fails to explain how the facts of those case analogize to the instant case.

VI(C) Answer to Section V-3C of Brief

Appellant cites to Amdocs and other cases. (Br. at 42–44.) Appellant fails to analogize the facts of cases with the instant case. Appellant also cites to DDR quotes a section with the “composite web page.” (Br. at 43.) The instant case is not like DDR and the webpage. There is no mention of a user interface or a URL.
Appellant submits that “the legal burden of persuasion remains with the Office throughout[.]” (Br. at 44 (emphasis in original).) Appellant provides no citation to support this legal claim. Appellant cites to prior art of Brudnicki and Flitcroft. (Br. at 44.) Appellant confuses §§101 and 103.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DENNIS G KERITSIS/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685  
                                                                                                                                                                                                      Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
    

    
        1 Appeal Brief (10/18/2021) is herein referred to as “Br.”
        2 Appellant’s subheadings include (i) IV-2A, IV-2B and (ii) IV-3A, IV-3B, and IV-3C which are under headings IV-2 and IV-3, respectively. See MPEP 1205.02 (citing 37 CFR 41.47) (providing examples of headings/subheadings).
        3 Facts are herein referred to as “FF.”
        4 Spec. comprises of both the Written Description and the Originally Filed claims.
        5  Brudnicki uses password/passcode interchangeably, see 0053 (“enters the consumer’s password/passcode”).
        6 Examiner seeks guidance from his reviewing body. It appears, without conceding, that Appellant’s alleged procedural abuse (as opposed to substantive abuse) under the Administrative Procedures Act, 5 USC §706(2), see, e.g., Br. at 31, is to be reviewed under an abuse of discretion standard. That is, it appears that this is a non-appealable issue and is to be remedied by petition to the Director. See, e.g., In re Mindick, 371 F.2d 892, 894 (CCPA 1967). A review of the record shows that Appellant amended claims under Rule 111 prior to the most recent Final Action. As such, based on trans-substantivity (i.e., procedure not affecting substance and vice versa), claims amended under Rule 111 are not immune from procedural Official Notice for this reason. Under policy considerations, Appellants would be able to procedurally amend claims and get around Official Notice at Final when in fact the claims are to viewed afresh when amended. Nonetheless, Applicant was able to procedurally avail themselves by arguing and entering evidence in the record via an (i) After-Final and an (ii) Pre-Appeal Conference. As such, there is no evidentiary sandbagging on appeal. Examiner submits that the Board has jurisdiction over the substance of the Office Notice, not the procedure.